           Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    OMS3, LLC,                             Case No. 2:18-cv-03505-JDW

                  Plaintiff

          v.

    CARESTREAM DENTAL, LLC,

                  Defendant


                                    MEMORANDUM

          Freedom of contract allows parties to bargain and create terms that they

desire. OMS3 LLC and Carestream Dental, LLC exercised that freedom when they

entered into a Marketing Agreement that barred either party from recovering

consequential damages. Now, that contractual choice will bar OMS3 from

recovering damages for an alleged breach of the Marketing Agreement. Like

ants floating in outer space, OMS3 is left to say, “Freedom! Horrible, horrible

freedom!”1

     I.        FACTS


          OMS3 and Carestream provide software solutions for medical providers.

Carestream sells a product called “WinOMS,” which provides back office support

for oral and maxillofacial surgery practices. OMS3’s “Practice Pilot” draws on

WinOMS data to offer data visualization in a dashboard format.



1   The Simpsons: Deep Space Homer (Fox TV Broadcast Feb. 24, 1994).
       Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 2 of 7




      In 2012, OMS3 and Carestream entered into a Marketing Agreement, which

enabled OMS3 to integrate Practice Pilot with WinOMS and which gave

Carestream the exclusive right to market Practice Pilot. Section 5 of the Marketing

Agreement governs the parties’ exclusive marketing commitments. It provides

that OMS3 will not offer Practice Pilot to any company other than Carestream

offering oral surgery practice management software products. (ECF No. 106-1 at

§ 5(a). In exchange, Carestream

         commits to refer prospective customers to OMS3 in sufficient
         quantities so that OMS3 will close sales. . . in the following
         quantities:

         (i) by the end of the first year after the Effective Date: at least
         143 primary licenses sold; and

         (ii) by the end of second year after the Effective Date: at least
         285 primary licenses sold (in aggregate, including year 1 sales)”

(Id. at § 5(b)(ii).) If OMS3 does not achieve these sales targets, then the Marketing

Agreement gave it the option to terminate the exclusive marketing commitment

that it made. (Id. at § 5(c).) The Marketing Agreement provides, “Neither party will

be liable to the other for any incidental, consequential or special damages under

this Agreement.” (Id. at § 7.) It also includes an integration provision and a

Georgia choice-of-law provision. (Id. at §§ 12(c), (f).)

      OMS did not close the expected number of sales in either of the first two

years of the Marketing Agreement. The parties dispute how many referrals

Carestream made, but that dispute is not material to the Court’s resolution of this

dispute. On July 10, 2018, OMS3 filed this suit in Pennsylvania state court against

                                           2
          Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 3 of 7




Carestream, alleging a breach of contract claim and seeking damages due to

Carestream’s alleged failure to refer enough potential customers to OMS3.

         Carestream removed the case to this Court. The parties have filed cross-

motions for summary judgment, and Carestream has filed a motion to exclude

the testimony of one expert witness. All of those motions are ripe for decision.

   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court

to enter, summary judgment “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[T]he plain language of Rule 56[(a)] mandates the

entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.”     Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quotations omitted). In ruling on a summary judgment motion, a court must

“view the facts and draw reasonable inferences ‘in the light most favorable to

the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted).      However, “[t]he non-moving party may not

merely deny the allegations in the moving party’s pleadings; instead he must

show where in the record there exists a genuine dispute over a material fact.”

Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citation omitted).

“When confronted with cross-motions for summary judgment ‘the court must rule

                                          3
           Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 4 of 7




on each party's motion on an individual and separate basis, determining, for

each side, whether a judgment may be entered in accordance with the Rule 56

standard.’” Canal Ins. Co. v. Underwriters at Lloyd’s London, 333 F. Supp. 2d 352,

353 n.1 (E.D. Pa. 2004), aff’d, 435 F.3d 431 (3d Cir. 2006).

   III.      ANALYSIS

          “Pennsylvania courts generally honor the parties’ choice of law provisions.”

Nationwide Mut. Ins. Co. v. West, 807 A.2d 916, 920 (Pa. Super. Ct. 2002). The

Agreement contains a Georgia choice-of-law clause, and the parties agree that

Georgia law applies. The Court will apply Georgia law. To prove a claim of breach

of contract under Georgia law, OMS3 must show “(1) breach and the (2) resultant

damages (3) to the party who has the right to complain about the contract being

broken.” Najarian Capital, LLC v. Milford, -- S.E.2d --, 2020 WL 6110626, at * 4 (Ga.

Ct. App. Oct. 16, 2020).

          Under Georgia law, “[a]bsent a public policy interest, contracting parties

are free to contract to waive numerous and substantial rights, including the right

to seek recourse in the event of a breach by the other party.” Imaging Sys. Intern.,

Inc. v. Magnetic Resonance Plus, Inc., 490 S.E.2d 124, 127 (Ga. Ct. App. 1997)

(quote omitted). “[T]o the extent that consequential damages are recoverable

in breach of contract actions, a clause excluding such damages is valid and

binding unless prohibited by statute or public policy.” US Nitrogen, LLC v.

Weatherly, Inc., 343 F. Supp.3d 1354, 1363 (N.D. Ga. 2018) (quoting Silverpop Sys.,

Inc. v. Leading Mkt. Techs., Inc., 641, F. App’x 849, 957 n.9 (11th Cir. 2016)). The

                                            4
        Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 5 of 7




parties included such an exculpatory provision in the Marketing Agreement, and

neither party suggests that any statute or public policy bars its enforcement. So

the Court will enforce it.

      That provision bars OMS3’s claim for lost profits. Georgia law recognizes two

types of lost profits as damages: “(1) lost profits which are direct damages and

represent the benefit of the bargain (such as a general contractor suing for the

remainder of the contract price less his saved expenses), and (2) lost profits which

are indirect or consequential damages. . . .” Imaging Sys. Int'l, 490 S.E.2d at 127.

Lost profits that can be “traced solely” to the breach of the contract are direct

damages. See id. But when damages depend on factors not determined by the

contract itself, they are consequential. See id; Atlantech Inc. v. Am. Panel Corp.,

743 F.3d 287, 294 (1st Cir. 2014) (applying Georgia law).

      OMS3’s damages fall into the second category. Its profits would have come

from sales to customers that Carestream referred to it. But OMS3’s ability to realize

those sales depended on more than just receiving a referral from Carestream. It

had to close the sale after the referral, and its ability to do so depended on a

range of non-contractual factors, such as price, quality, the availability of

substitutes, and the skill of OMS3’s sales force. In that regard, it is important to note

that Carestream did not have a contractual obligation to ensure that OMS3

made a certain number of sales. It only had an obligation to refer to OMS3

enough customers to permit OMS3 to make an expected number of sales.

Carestream could have complied with that obligation (and might have,

                                           5
       Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 6 of 7




depending on the resolution of certain factual questions) even if OMS3 did not

close those sales.

      OMS3’s other claimed damages, for lost business opportunities and lost

goodwill, also fall within the scope of the Marketing Agreement’s bar on

consequential damages. See Imaging Sys. Int'l, 490 S.E.2d at 127. Because the

Marketing Agreement bars all of the damages that OMS3 seeks, OMS3 cannot

prove the damages element of a breach of contract claim.

      Although the resolution of this issue does not turn on the interpretation of

the Marketing Agreement, which is unambiguous as to the bar on consequential

damages, the Court notes that this outcome is consistent with the structure of the

contract as a whole. The agreement requires Carestream to refer potential

customers to OMS3 and gives OMS3 the opportunity to realize sales from those

referrals. If OMS3 cannot make enough sales, its remedy was an option to

terminate the exclusive marketing commitment it made to Carestream. That

structure makes sense given both the limit on consequential damages and the

difficulty in translating Carestream’s commitment to refer potential customers to

OMS3’s ability to close any particular deal. OMS3 elected not to exercise that

non-pecuniary remedy for business reasons, but that does not change the fact

that it had the option. In any event, OMS3 has not identified any recoverable

damages. Its breach of contract claim fails as a result.




                                         6
           Case 2:18-cv-03505-JDW Document 123 Filed 10/30/20 Page 7 of 7




   IV.      CONCLUSION

         OMS3 chose to bargain away its right to seek consequential damages.

Freedom might be horrible, but it is enforceable. And because the only damages

it seeks are consequential damages, it cannot recover for breach of contract

under Georgia law. The Court will therefore grant Carestream’s summary

judgment motion and deny OMS3’s partial motion. The Court will also deny as

moot Carestream’s motion to exclude expert testimony. An appropriate Order

follows.

                                             BY THE COURT:

                                             /s/ Joshua D. Wolson
                                             JOSHUA D. WOLSON, J.
                                             United States District Judge
October 30, 2020




                                         7
